DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments to the claims and drawings submitted on 12/17/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 12/17/2021.
In the reply, the applicant amended claims 1, 5, and 28-29 and canceled claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15-17, 20-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Moberg et al. (US 2006/0253086).
Regarding claim 1, Navarro et al. discloses a catheter dressing (Fig. 1-4), comprising: a base plate (“base 7” of Fig. 1-4) configured to form a first circumferential seal around a catheter (“catheter 1”, “support base 3”, and “external catheters 4” of Fig. 1-4, see Fig. 1 illustrating how the base plate comprises a hole surrounding “catheter 1” and through which the catheter extends; also note how this hole and the bottom surface of the base plate cooperatively seal the catheter from the skin which surrounds the base plate on all circumferential sides of “external part 1a” of the catheter and, therefore, 
Moberg et al. teaches a housing (“durable portion 22” and “disposable base portion 20” of Fig. 2), the housing (22/20) comprising: a body (“disposable base portion 20” of Fig. 2), a displaceable member (“durable portion 22” of Fig. 2, see [0030], lines 3-11 illustrating how “durable portion 22” may be removed from “base portion 20” and note how “durable portion 22” therefore corresponds to a displaceable member); and a stretchable membrane (“O-ring seal” of [0030], lines 11-15) coupled to the body (20) and the displaceable member (22, see [0030], lines 11-15 indicating how, “a suitable seal, such as an o-ring seal, may be placed along the peripheral edge of the base portion 20 and/or the durable portion 22” and note how, when the body is coupled to the displaceable member, the stretchable membrane is, therefore, coupled to both the body and the displaceable member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Navarro et al. such that the housing comprises the stretchable membrane taught by Moberg et al. coupled to the body and the displaceable member as is further taught by Moberg et al. Such a modification is advantageous because it provides a seal against water (see [0030], lines 11-15 of Moberg et al.). 
Regarding claim 2, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the base plate (7) comprises: a film layer (see Fig. 1-4 illustrating how the base plate is largely flat and thin relative to the total thickness of the dressing and how base plate is elongated; the base plate, therefore, comprises a film layer which forms the base plate and is attached to the housing); and an aperture disposed in the film layer (see Fig. 1 illustrating how the base plate comprises an aperture disposes in the film later and through which “external part 1a” of the catheter extends prior to piercing below “skin P” of a patient); wherein the catheter (1/3/4) is disposed through the aperture when the catheter dressing is installed on a patient (“skin P” of Fig. 1, see Fig. 1 illustrating how “catheter 1” is disposed through the aperture when the dressing is installed on the patient).
Regarding claim 4, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 2. Navarro et al. further teaches wherein the film layer (see Fig. 1-4 illustrating how the base plate comprises an elongated, thin, and flat film layer) comprises an adhesive (see [0027] indicating how, “base of the housing is fixed to the skin of the patient by a colloid”).
Regarding claim 5, 
Regarding claim 6, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the body (5) comprises a semi-rigid plastic material (see [0062] indicating how, “the lid 6 can be made of a single part by molding and, like the housing 5 and the base 7, it can be made of a plastic material” and note how the base must be at least semi-rigid in order to retain and support the catheter as shown in Fig. 1-4).
Regarding claim 7, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the displaceable member (6) and the circumferential seal member (15/16) comprise a unibody construction (see Fig. 1 illustrating how “longitudinal grooves 16” are attached to the displaceable member and how the displaceable member is attached to “longitudinal grooves 15” due to mutual connection to the body of the housing and note how, therefore, the displaceable member and the circumferential seal member comprise a unibody construction since the two structures are mutually attached to the same, singular base).
Regarding claim 8, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the displaceable member (6) is configured to close an opening (“chamber 8” and “chamber 9” of Fig. 1-4) of the body (5) when the displaceable member (6) is in a closed state (see Fig. 1 and note how when the displaceable member is closed such that it fully overlays the body, the once open top surfaces of “chamber 8” and “chamber 9” will be fully closed).
Regarding claim 9, 
Regarding claim 10, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the displaceable member (6) is configured to releasably couple to the body (5, see [0060] indicating how, “The lid 6 can be latched closed on the housing 5 by a ratchet mechanism, not shown, which can consist of a semicylindrical part of the free longitudinal edge of the lid 6, opposite its articulation, and a paired groove on the upper external edge of the housing 5, which receives the semicylindrical part” and note how a portion of the displaceable member could be released from the body along the aforementioned “free longitudinal edge” by removing the semicylindrical part from the paired groove).
Regarding claim 11, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the catheter dressing comprises a hinge (“mounted by articulation,” see [0049] indicating how, “the device comprises a housing 5, which can be closed by a lid 6, which is mounted by articulation on a side of the housing”) disposed between the displaceable member (6) and the body (5); and a sealing gasket (“semicylindrical part of the free longitudinal edge of lid 6,” see [0060]) configured to form a seal between the body (5) and the displaceable member (6) when the displaceable member (6) is in a closed state (see [0060] indicating how the body comprises “a paired groove on the upper external edge of the housing 5, which receives the semicylindrical part” and note how this reception of the semicylindrical part into the paired groove forms a sealing barrier between the body and the displaceable member when the displaceable member is in a closed state).
Regarding claim 12, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the catheter dressing is slidably disposed over an extension tube (“external catheters 4” of Fig. 1) when the displaceable member (6) is in an open state (see Fig. 1 and note how when the displaceable member is in an open state, the extension tube 

    PNG
    media_image1.png
    903
    1267
    media_image1.png
    Greyscale

Regarding claim 13, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the circumferential seal member (15/16) comprises: a first seal member (see Examiner’s annotated Fig. 2 above) coupled to the displaceable member (6, see Fig. 2 above illustrating how the first seal member is coupled to the displaceable member); and a second seal member (see Examiner’s annotated Fig. 2 above) coupled to the body (5, see Fig. 2 above illustrating how the second seal member is integrally coupled to the body); wherein the first seal member (see Fig. 2 above) is configured to couple with the second seal member (see Fig. 2 above) to form the second circumferential seal around the catheter (1/3/4) when the circumferential seal member (15/16) is in a sealing state (see Fig. 1 illustrating how, once the displaceable member is closed over the body, the circumferential seal member surrounds the external, circumferential surface 
Regarding claim 15, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 13. Navarro et al. further teaches wherein the first seal member (see Examiner’s annotated Fig. 2 above) is disposed away from the second seal member (see Examiner’s annotated Fig. 2 above) when the circumferential seal member (15/16) is in a non-sealing state (see Fig. 2 above illustrating the circumferential seal member in a non-sealing state and note how the first and second seal members are disposed away from one another), and wherein the first seal member (see Fig. 2 above) is sealingly coupled to the second seal member (see Fig. 2 above) when the circumferential seal member (15/16) is in the sealing state (see Fig. 1-2 illustrating how, once the displaceable member is closed over the body, the circumferential seal member surrounds the external, circumferential surface of “external catheters 4” to form a circumferential seal around the catheter and note how the first seal member is, therefore, sealingly coupled to the second seal member).
Regarding claim 16, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the housing (5) comprises at least one locking member (“ratchet mechanism” of [0060], see [0060], lines 1-2 indicating how, “the lid 6 can be latched closed on the housing 5 by a ratchet mechanism”), comprising: at least one first engagement member (“paired groove on the upper external edge of the housing” of [0060]) coupled to the body (5, see [0060], lines 4-6); and at least one second engagement member (“semicylindrical part of the free longitudinal edge of the lid 6” of [0060]) coupled to the displaceable member (6, see [0060], lines 2-4).
Regarding claim 17, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 16. Navarro et al. further teaches wherein the at least one first and second engagement members (“paired groove” and “semicylindrical part” of [0060]) are configured to locked 
Regarding claim 20, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the body (5) comprises a clear viewing window (see [0065] indicating how, “to visualize the puncture area of the catheter 1, the cap 6 can be made of a transparent plastic material” and note how, therefore, “chamber 8” and “chamber 9” correspond to clear viewing windows since it is possible to see the positioning of the catheter within these viewing areas).
Regarding claim 21, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the sealed chamber (8/9) is at least partially defined by the base plate (7), the body (5), the displaceable member (6), and the circumferential seal member (15/16, see Fig. 1 illustrating how the sealed chamber is partially defined by the base plate, the body, the displaceable member, and the circumferential seal member).
Regarding claim 22, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 1. Navarro et al. further teaches wherein the circumferential seal member (15/16) comprises: a first seal member (see Examiner’s annotated Fig. 2 above) coupled to a first seal member support (“pads 13” of Fig. 2, see Fig. 2 illustrating how the first seal member and the first seal member support are mutually coupled to the displaceable member and, therefore, are coupled to one another), wherein the first seal member support (13) is coupled to the displaceable member (6, see Fig. 2 illustrating how the first seal member support is coupled to the displaceable member); and a second seal member (see Examiner’s annotated Fig. 2 above) coupled to a second seal member support (see Examiner’s annotated Fig. 2 above and note how the second seal member and the second seal member 
Regarding claim 23, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 22. Navarro et al. further teaches the catheter dressing comprising a gasket (“semicylindrical part of the free longitudinal edge of lid 6,” see [0060]) coupled to the displaceable member (6). 
Regarding claim 24, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 23. Navarro et al. further teaches wherein the body (5) defines an opening configured to receive an extension tube (“external catheters 4” of Fig. 1) when the displaceable member is in an open state (see Fig. 1 illustrating the displaceable member in an open state and note how the body defines an opening so that the “external catheters 4” may be received by “grooves 15”) and to surround the extension tube (4) when the displaceable member (6) is in a closed state (see Fig. 1 and note how 
Regarding claim 27, Navarro et al. in view of Moberg et al. teaches the catheter dressing according to claim 21. Navarro et al. further teaches wherein the catheter (1/3/4) is a central line catheter (see [0048], lines 1-3 indicating how, “The device which is represented in FIGS. 1-4 applies to the fixation to the body of a patient of a central venous catheter 1, which has been placed in a large vein 2 of the body of the patient”). 
Regarding claim 28, Navarro et al. discloses a catheter dressing system (Fig. 1), comprising: a catheter dressing (see Fig. 2-4 illustrating the catheter dressing), comprising: a base plate (“base 7” of Fig. 1-4) configured to form a first circumferential seal around a catheter (“catheter 1”, “support base 3”, and “external catheters 4” of Fig. 1-4, see Fig. 1 illustrating how the base plate comprises a hole surrounding “catheter 1” and through which the catheter extends; also note how this hole and the bottom surface of the base plate cooperatively seal the catheter from the skin which surrounds the base plate on all circumferential sides of “external part 1a” of the catheter and, therefore, the base plate forms a circumferential seal); a housing (“housing 5” and “lid 6” of Fig. 1-4) coupled to the base plate (7, see [0050] indicating how, “the device comprises a base 7 which is integral with the housing 5 by enclosing the latter to allow the fixation of the housing to the skin P of the patient, notably by a colloid”), the housing (5/6) comprising: a body (“housing 5” of Fig. 1-4), and a displaceable member (“lid 6” of Fig. 1-4); a circumferential seal member (“longitudinal grooves 15” and “longitudinal grooves 16” of Fig. 1-4) configured to form a second circumferential seal around the catheter (1/3/4, see Fig. 1 illustrating how, once the displaceable member is closed over the body, the circumferential seal member surrounds the external, circumferential surface of “external catheters 4” to form a circumferential seal around the catheter); and a sealed chamber (“chamber 8” and “chamber 9” of Fig. 1-4) within the housing (5/6) disposed between the first and second circumferential seals (see [0048], 
Moberg et al. teaches a housing (“durable portion 22” and “disposable base portion 20” of Fig. 2), the housing (22/20) comprising: a body (“disposable base portion 20” of Fig. 2), a displaceable member (“durable portion 22” of Fig. 2, see [0030], lines 3-11 illustrating how “durable portion 22” may be removed from “base portion 20” and note how “durable portion 22” therefore corresponds to a displaceable member); and a stretchable membrane (“O-ring seal” of [0030], lines 11-15) coupled to the body (20) and the displaceable member (22, see [0030], lines 11-15 indicating how, “a suitable seal, such as an o-ring seal, may be placed along the peripheral edge of the base portion 20 and/or the durable portion 22” and note how, when the body is coupled to the displaceable member, the stretchable membrane is, therefore, coupled to both the body and the displaceable member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Navarro et al. such that the housing comprises the stretchable membrane taught by Moberg et al. coupled to the body and the displaceable member as is further taught by Moberg et al. Such a modification is advantageous because it provides a seal against water (see [0030], lines 11-15 of Moberg et al.). 
Regarding claim 29, Navarro et al. in view of Moberg et al. teaches the catheter dressing system according to claim 28. Navarro et al. further teaches wherein the catheter dressing (see Fig. 2-4) is 
Regarding claim 30, Navarro et al. in view of Moberg et al. teaches the catheter dressing system according to claim 28. Navarro et al. further teaches wherein the connector (3) is configured to be coupled to a hub (“two wings 3b” of Fig. 1) of an intravenous catheter (1/3/4) and configured to be retained from proximal displacement by the circumferential seal member (15/16, see Fig. 1 illustrating how the positioning of “grooves 15” and “grooves 16” behind the hub serves to limit the amount of proximal displacement possible by the hub when the displaceable member entirely encloses the body and note how, therefore, the hub is configured to be retained from proximal displacement by the circumferential seal member).
Regarding claim 31, Navarro et al. in view of Moberg et al. teaches the catheter dressing system according to claim 30. Navarro et al. further teaches wherein the circumferential seal member (15/16) . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Moberg et al. (US 2006/0253086) as applied to claim 2 above, and further in view of Howell et al. (US 2016/0067106).
Regarding claim 3, Navarro et al. in view of Moberg et al. teaches the catheter dressing of claim 2. Navarro et al. does not, however, disclose wherein the film layer comprises any one of a hydrocolloid and a polyurethane film.
In the same field of endeavor, Howell et al. teaches a dressing (“dressing 110” of Fig. 4A-4B), comprising: a base plate (“perimeter portion 114” of Fig. 4A-4B), wherein the base plate (114) comprises a film layer (see Fig. 4B illustrating how the base plate comprises two film layers, “polyurethane or other suitable film 119” and “suitable material 121” of Fig. 4B) wherein the film layer (119/121) comprises a polyurethane film (“polyurethane or other suitable film 119” of Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film layer of Navarro et al. in view of Moberg et al. such that it comprises a polyurethane film as taught by Howell et al. Such a modification corresponds to a design which was already known in the art prior to the effective filing date of the claimed invention. Furthermore, polyurethane possesses a relatively high moisture vapor transfer rate so as to enable suitable moisture transmission therethough (see [0030], lines 5-8 of Howell et al.).
Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Moberg et al. (US 2006/0253086) as applied to claim 1 above, and further in view of Beran (US 2016/0367789).
Regarding claims 18 and 26, Navarro et al. in view of Moberg et al. teaches the catheter dressing of claim 1. Navarro et al. does not, however, disclose the catheter dressing comprising a conformable member coupled to the displaceable member and configured to conform around and stabilize the catheter when the displaceable member is in a closed state. Additionally, Navarro et al. does not disclose wherein the circumferential seal member is configured to be radial outwardly distendable when in a ready state and to be elastically radial inwardly retractable when in a sealing state.
In the same field of endeavor, Beran teaches a catheter dressing (“invention 10” of Fig. 1), comprising: a housing (“securement member 30” of Fig. 1) coupled to a base plate (“base pad 20” of Fig. 1), the housing (30) comprising: a body (“base 32” of Fig. 1-2), and a displaceable member (“locking device 36” of Fig. 1-2, see Fig. 1-2 illustrating how the displaceable member can be displaced); a circumferential seal member (“center pad 40” and “lock pad 45” of Fig. 1-2) configured to form a circumferential seal around a catheter (“catheter 100” of Fig. 2, see Fig. 2 illustrating how the circumferential seal member seals around the catheter). Beran further teaches the catheter dressing further comprising a conformable member (40/45, see Fig. 1-2 see [0042] indicating how, “The center pad 40 is preferably a foam pad with a plastisol sleeve” and how, “lock pad 45 is preferably a foam pad with a plastisol sleeve” and note how the catheter dressing, therefore, comprise a conformable member in the form of the structures which are comprised by the circumferential seal member) coupled to the displaceable member (see Fig. 1-2 illustrating how “lock pad 45” and “center pad 40” are coupled to the displaceable member via mutual connection to the housing) and configured to conform around and stabilize the catheter when the displaceable member (36) is in a closed state (see Fig. 2 illustrating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circumferential seal member of Navarro et al. in view of Moberg et al. such that it is made by the same material as the circumferential seal member taught by Beran. Such a modification would provide catheter dressing comprising a conformable member coupled to the displaceable member and configured to conform around and stabilize the catheter when the displaceable member is in a closed state. Furthermore, such a modification would provide wherein the circumferential seal member is configured to be radial outwardly distendable when in a ready state and to be elastically radial inwardly retractable when in a sealing state. Such a modification would be advantageous because it would create a tighter hold on the catheter (see [0043], lines 10-12 of Beran).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Moberg et al. (US 2006/0253086) and Beran (US 2016/0367789) as applied to claim 18 above, and further in view of Gugliotta (US 2014/0155833).
Regarding claim 19, 
In the same field of endeavor, Gugliotta teaches a catheter dressing (“system 10” of Fig. 1-4) comprising a conformable member (“inner sheet 18” and “outer sheet 20” of Fig. 1-4, see [0017], lines 7-11 indicating how, “the inner sheet 18 and the outer sheet 20 are made of a flexible material”) wherein the conformable member (18/20) comprises an antimicrobial substance (“silver nitrates,” see [0017], lines 7-11 indicating how, “Advantageously the inner sheet 18 and the outer sheet 20 are made of a flexible material, e.g. based on polyethylene, polyester, polyamide, nylon fibers, preferably charged with silver nitrates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conformable member of Navarro et al. in view of Moberg et al. and Beran such that the conformable member comprises the antimicrobial substance as taught by Gugliotta. Such a modification would be advantageous because it would provide the conformable member with anti-bacterial and anti-inflammatory properties (see [0017], lines 7-11).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326) in view of Moberg et al. (US 2006/0253086) as applied to claim 22 above, and further in view of Rhodes et al. (US 4,896,465).
Regarding claim 25, Navarro et al. in view of Moberg et al. teaches the catheter dressing of claim 22. Navarro et al. does not, however, disclose the catheter dressing further comprising: a first securement strap coupled to the first seal member support; and a second securement strap coupled to the second seal member support; wherein the first securement strap and the second securement strap are configured to stabilize the catheter dressing to a patient.
In the same field of endeavor, Rhodes et al. teaches a catheter dressing (“retainer 40” of Fig. 2), comprising: a housing (“brackets 42 and 44” of Fig. 2), the housing (42/44) comprising: a body (“bracket 42” of Fig. 2), and a displaceable member (“bracket 44” of Fig. 2); a circumferential seal member (“sponges 52 and 54” of Fig. 2) configured to form a circumferential seal around a catheter (“tubing 56 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter dressing of Navarro et al. in view of Moberg et al. such that the dressing further comprises: a first securement strap coupled to the body; and a second securement strap coupled to the body; wherein the first securement strap and the second securement strap are configured to stabilize the catheter dressing to a patient. Since the first seal member support is coupled to the body via the displaceable member, such a modification provides wherein the first securement strap is coupled to the first seal member support. Similarly, since the second seal member support is coupled to the body of the catheter dressing, such a modification provides wherein the second securement strap is coupled to the second seal member support. Finally, such a modification would be advantageous because it provides a means for releasably securing the catheter dressing to a particular body part, i.e. a wrist, of a patient (see Col. 4, lines 47-50). 
Response to Arguments
Drawing Objections –
The amendments to the drawings submitted on 12/17/2021 are sufficient in overcoming the Drawing Objections present in the Office Action mailed on 08/17/2021.
Specification Objections – 
The amendments to the specification submitted on 12/17/2021 are sufficient in overcoming the Specification Objections present in the Office Action mailed on 08/17/2021.
Claim Objections – 
The amendments to the claims submitted on 12/17/2021 are sufficient in overcoming the Claim Objections present in the Office Action mailed on 08/17/2021.
Rejections under 35 USC § 102 – 
Applicant’s arguments with respect to claims 1 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Navarro et al. is not relied upon for disclosing “a stretchable membrane coupled to the body and the displaceable member.” Instead Moberg et al. is relied upon for teaching the aforementioned limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783